COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-16-00004-CR


RICKY DON HAYWORTH                                               APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                     TRIAL COURT NO. CR12533

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Ricky Don Hayworth appeals from the adjudication of his guilt

and resulting eighteen-year sentence for the offense of assault causing bodily

injury to a family member—enhanced to a second-degree felony—which

previously had been deferred. See Tex. Penal Code Ann. §§ 22.01(a)(1), (b-1)

(West Supp. 2016). We affirm.


      1
      See Tex. R. App. P. 47.4.
      On March 25, 2014, pursuant to a plea-bargain agreement, Hayworth

pleaded guilty to assault causing bodily injury to a family member, enhanced to a

second-degree felony.     See id.    The trial court placed him on eight years’

deferred-adjudication community supervision and assessed a $1,500 fine.

See Tex. Code Crim. Proc. Ann. art. 42.12, § 5(a) (West Supp. 2016). Two of

the conditions of Hayworth’s community supervision were that he not commit any

criminal offense and that he abstain from the use of alcohol. On August 14,

2014, the trial court entered an order amending the conditions of community

supervision it had imposed upon Hayworth, adding the conditions that he serve

four days in the county jail, submit to weekly urinalysis testing, and attend weekly

Alcoholics Anonymous meetings.

      A little more than fifteen months later, on November 23, 2015, the State

filed a motion to proceed with an adjudication of Hayworth’s guilt, alleging that he

had violated the terms of his probation by (1) operating a motor vehicle while

intoxicated, (2) using a vehicle to flee from a peace officer who was attempting to

lawfully arrest or detain him, (3) using force to prevent or obstruct the peace

officer from arresting him or searching his person, and (4) consuming alcohol.

Hayworth pleaded true to all of the allegations in the motion. The trial court held

a hearing on the motion, at which the State revealed that it was abandoning its

allegation that Hayworth operated a vehicle while intoxicated.       Nevertheless,

Hayworth told the trial court that he was pleading true to the remaining

allegations in the motion. The trial court adjudicated Hayworth guilty of assault


                                         2
causing bodily injury to a family member, enhanced to a second-degree felony,

and it imposed a sentence of eighteen years’ confinement. See id. art. 42.12,

§ 5(b); see also Tex. Penal Code Ann. § 12.33 (West 2011) (setting punishment

range for second-degree felony at not more than twenty but not less than two

years). Hayworth timely filed a notice of appeal from the trial court’s judgment.

      Hayworth’s court-appointed appellate counsel has filed a motion to

withdraw as counsel, accompanied by a brief in support of that motion. In the

brief, counsel states “no arguable issues of reversible error exist in this case.”

Counsel’s brief and motion meet the requirements of Anders v. California,

386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds for relief. Hayworth

filed a pro-se response to the Anders brief. The State opted not to respond to

counsel’s motion or Hayworth’s pro-se response.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the grounds that an appeal is frivolous and fulfills the requirements of Anders, we

have an obligation to undertake an independent examination of the record.

See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). In this

evaluation, we consider the record, the arguments raised in the Anders brief, and

any issues the appellant points out in his pro-se response. See United States v.

Wagner, 158 F.3d 901, 902 (5th Cir. 1998); In re Schulman, 252 S.W.3d 403,

409 (Tex. Crim. App. 2008) (orig. proceeding).


                                         3
      We have carefully reviewed the record, counsel’s brief, and Hayworth’s

pro-se response. We agree with counsel that this appeal is wholly frivolous and

without merit; we find nothing in the record that arguably might support an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005);

see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).

Accordingly, we GRANT counsel’s motion to withdraw and affirm the trial court’s

judgment.


                                                /s/ Lee Gabriel

                                                LEE GABRIEL
                                                JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 29, 2016




                                      4